UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4032


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD R. BROADNAX,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:01-cr-00225-REP-1)


Submitted:   July 15, 2010                        Decided:   July 27, 2010


Before SHEDD and      AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and Writing Attorney, Richmond, Virginia, for Appellant.  John
Donley Adams, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a hearing, the district court revoked Ronald

R. Broadnax’s supervised release and sentenced him to twenty-

four months in prison.            Broadnax now appeals.        His attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but claiming that the district court erroneously found Broadnax

guilty   of    violating     the    terms    of    his   release     and    that   the

sentence is unreasonable.             Broadnax has filed a pro se brief,

also arguing that the sentence is unreasonable.                    We affirm.

              At the revocation hearing, the United States dismissed

two of the charged supervised release violations.                          A written

stipulation, in which Broadnax admitted that he had committed

the remaining violations, was admitted into evidence.                           After

hearing testimony, the district court found Broadnax guilty of

the violations by a preponderance of the evidence.

              We   review   the    district       court’s   decision       to   revoke

supervised release for abuse of discretion.                    United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999); United States v.

Armstrong, 187 F.3d 392, 394 (4th Cir. 1999).                      In light of the

stipulation        and   testimony,    we     conclude      that    revocation      of

release was not an abuse of discretion.

              Counsel and Broadnax argue in their respective briefs

that the sentence is unreasonable.                A sentence imposed following

                                         2
revocation      of    supervised      release       will     be    affirmed         if    it    is

within    the    applicable        statutory        maximum       and   is     not       plainly

unreasonable.         United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir 2006).        Here, our review of the record reveals that the

sentence      falls    within      the    statutory         maximum       of    twenty-four

months.         See   18     U.S.C.      § 3583(e)(3)         (2006).        Further,          the

sentence is procedurally reasonable: in sentencing Broadnax, the

district court considered both the Chapter 7 policy statements

and the 18 U.S.C. § 3553(a) (2006) factors that it is permitted

to consider.          See Crudup, 461 F.3d at 438-40.                          Finally, the

sentence is substantively reasonable, for the court adequately

explained its reasons for imposing the sentence.                                See id. at

440.     In this regard, the court mentioned the need to protect

the     community     and     to    deter         similar    conduct,          as    well      as

Broadnax’s       demonstrated         lack     of     respect       for      the     judicial

process.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm.                  This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                   If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this   court    for     leave     to       withdraw     from       representation.

                                              3
Counsel’s motion must state that a copy of the motion was served

on his client.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4